Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chen et al. (US. Pat. Pub. 2017/0092589).
Regarding claim 1, Chen teaches a method for fabricating semiconductor device, comprising:
forming a dielectric layer on a substrate [fig. 1, dielectric 102, paragraph [0026] teaches 102 is an interlayer dielectric, meaning it is inherent that layers are below it and those layers can be interpreted as a substrate];
forming a trench in the dielectric layer [fig. 1, 104], ;
forming a first liner in the trench, wherein the first liner comprises Co-Ru alloy [fig. 4, 106, paragraph [0027] teaches Co Ru alloy];
forming a metal layer on the first liner [fig. 4, 402]; and
planarizing the metal layer and the first liner to form a metal interconnection [paragraph [0034]].
Regarding claim 11, Chen discloses the method 1, wherein the metal layer comprises copper (Cu) [paragraph [0033]].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabral Jr. et al. (US Pat. Pub. 20140299988) in view of Chen et al. (US. Pat. Pub. 2017/0092589).
Regarding claim 1, Cabral Jr. teaches a method for fabricating semiconductor device, comprising:
forming a dielectric layer on a substrate [fig. 2a, 220 on substrate 120]];
forming a trench in the dielectric layer [fig. 2a, 230], ;
forming a first liner in the trench, wherein the first liner comprises Co-Ru alloy [fig. 2b, 240, paragraph [0037] teaches 340 can be a combination of Co and Ru];
forming a metal layer on the first liner [fig. 2c, 250];
Cabral Jr. fails to teach the metal layer is planarized after being formed.  However, Chen teaches a metal layer in a trench with a liner that has been planarized [fig. 4, 402, paragraph [0034]].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Chen into the method of Cabral Jr. by forming the metal layer and planarizing it.  The ordinary artisan would have been motivated to modify Cabral Jr. in the manner set forth above for at least the purpose of using known reliable processes for ensuring the excess metal material is removed.
Regarding claim 2, Cabral Jr. in view of Chen teaches the method of claim 1, further comprising forming a barrier layer in the trench before forming the first liner [Cabral Jr., paragraph [0036]].
Regarding claim 3, Cabral Jr. in view of Chen discloses the method of claim 2, wherein the barrier layer comprises titanium nitride [Cabral Jr., paragraph [0036]].
Regarding claim 11, Cabral Jr. in view of Chen teaches the method 1, wherein the metal layer comprises copper (Cu) [Cabral Jr. [paragraph [0039]].
Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        




/JAEHWAN OH/Primary Examiner, Art Unit 2816